Order filed, January 10, 2018.




                                          In The
                                  Court of Appeals
                                        For The
                              First District of Texas
                                      ____________

                                  NO. 01-17-00593-CV

                             CHRISTINE E. REULE, Appellant

                                            V.

   SHERWOOD VALLEY 1 COUNSEL OF HOMEOWNERS, INC., GEORGE
    HENRY RAMSEY, III, TERRY A. FRAZEE AND DANIEL GOLDBERG,
                             Appellee


                        On Appeal from the 80th District Court
                                Harris County, Texas
                            Trial Court Case 2016-37895



                                         ORDER

       The reporter’s record in this case was due 12/21/2017. See Tex. R. App. P. 35.1.
On 11/21/2017, this court ordered the court reporter to file reporter’s records of any trial
hearings held on March 13, 2017, or April 27, 2017 within 30 days. The record has not
been filed with the court. Because the reporter’s record has not been filed timely, we
issue the following order.
       We order Michelle Tucker, the official (or substitute) court reporter, to file the
record of any trial hearings held on March 13, 2017, or April 27, 2017 in this appeal, if
any, within 30 days of the date of this order.

       No further extension will be entertained absent exceptional circumstances. The
trial and appellate courts are jointly responsible for ensuring that the appellate record is
timely filed. See Tex. R. App. P. 35.3(c). If the reporter does not timely file the record
as ordered, we will issue an order directing the trial court to conduct a hearing to
determine the reason for the failure to file the record.



                                           PER CURIAM